     Case 1:19-cv-00557 Document 16 Filed 08/18/20 Page 1 of 2 PageID #: 1104



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

MARY ANN ROSE,

        Plaintiff,

v.                                            CIVIL ACTION NO. 1:19-00557

ANDREW SAUL, Commissioner of the
Social Security Administration,

        Defendant.


                        MEMORANDUM OPINION AND ORDER

        By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Aboulhosn submitted to

the court his Findings and Recommendation on December 31, 2019,

in which he recommended that the court deny plaintiff’s request

for judgment on the pleadings, (ECF No. 10); grant defendant’s

request to affirm the decision of the Commissioner, (ECF No.

13); affirm the final decision of the Commissioner; and dismiss

this case and remove it from the court’s active docket.               (ECF

No. 15.)

        In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days

in which to file any objections to Magistrate Judge Aboulhosn’s

Findings and Recommendation.          The failure of any party to file
  Case 1:19-cv-00557 Document 16 Filed 08/18/20 Page 2 of 2 PageID #: 1105



such objections within the time allowed constitutes a waiver of

such party’s right to a de novo review by this court.                    Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).

     Objections to the Proposed Findings and Recommendation were

due by January 17, 2020.      Neither party filed any objections to

the Magistrate Judge’s Findings and Recommendation.

Accordingly, the court adopts the Finding and Recommendation of

Magistrate Judge Aboulhosn as follows:

     1.    Plaintiff’s motion for judgment on the pleadings, (ECF

           No. 10), is DENIED;

     2.    Defendant’s request to affirm the decision of the

           Commissioner, (ECF No. 13), is GRANTED;

     3.    The final decision of the Commissioner is AFFIRMED;

     4.    This action is DISMISSED; and

     5.    The Clerk is directed to remove this case from the

           court’s active docket.

     The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to counsel of record and

unrepresented parties.

     IT IS SO ORDERED this 18th day of August, 2020.

                                   ENTER:


                                   David A. Faber
                                   Senior United States District Judge


                                     2
